                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MISSOURI
                                  EASTERN DIVISION

PAUL BEVERAGE CO., INC.,                         )
                                                 )
               Plaintiff,                        )
                                                 )
       v.                                        )             No. 4:17CV2672 JCH
                                                 )
THE AMERICAN BOTTLING CO.,                       )
                                                 )
               Defendant.                        )

                               MEMORANDUM AND ORDER

       This matter is before the Court on Defendant The American Bottling Company’s Motion

to Exclude the Expert Opinions and Testimony of Robert E. “Jay” Marsh, and Plaintiff’s Motion

to Exclude Certain Purported Expert Opinions of Thomas B. Zetlmeisl, both filed December 6,

2018. (ECF Nos. 36, 38). The motions are fully briefed and ready for disposition.

                                        BACKGROUND

       Paul Beverage Co., Inc. (“Paul Beverage” or “Plaintiff”) filed its original Complaint in

this matter on November 2, 2017. (ECF No. 1). In its First Amended Complaint, filed June 18,

2018, Paul Beverage asserts one count for breach of contract, and one count for breach of the

implied covenant of good faith and fair dealing. (ECF No. 24).

       On July 2, 2018, The American Bottling Company (“ABC”) filed its Answer and

Affirmative Defenses to Plaintiff’s First Amended Complaint and Counterclaim. (ECF No. 28).

In its Counterclaim, ABC maintains that “Plaintiff’s failure to provide effective, consistent and

regular distribution, to timely deliver ABC’s products to retail outlets, and aggressively promote

the distribution of ABC’s products”, constituted a material breach of the parties’ “Distributor and

Consignment Agreement”, and resulted in damages to ABC. (Counterclaim, ¶¶ 3, 4).




                                               -1-
       In support of its claims, Plaintiff seeks to introduce the testimony of expert witness Jay

Marsh. ABC seeks to counter Plaintiff’s claims and support its own counterclaim with testimony

from expert witness Thomas Zetlmeisl. In the pending motions, each party maintains all or part

of the other’s expert witness testimony is inadmissible under both the Federal Rules of Evidence

and the Supreme Court’s rulings in Daubert v. Merrell Dow Pharmaceuticals, Inc., 509 U.S. 579

(1993), and Kumho Tire Co., Ltd. v. Carmichael, 526 U.S. 137 (1999).

                                          DISCUSSION

       Under Eighth Circuit law, “[d]ecisions concerning the admission of expert testimony lie

within the broad discretion of the trial court.” Anderson v. Raymond Corp., 340 F.3d 520, 523

(8th Cir. 2003) (internal quotation marks and citation omitted). As a preliminary matter, “[t]he

proponent of the expert testimony must prove its admissibility by a preponderance of the

evidence.” Lauzon v. Senco Products, Inc., 270 F.3d 681, 686 (8th Cir. 2001) (citation omitted).

The starting point for analyzing expert testimony is Federal Rule of Evidence 702, which

provides as follows:

       A witness who is qualified as an expert by knowledge, skill, experience, training,
       or education may testify in the form of an opinion or otherwise if:

       (a) the expert’s scientific, technical, or other specialized knowledge will help the
       trier of fact to understand the evidence or to determine a fact in issue;

       (b) the testimony is based on sufficient facts or data;

       (c) the testimony is the product of reliable principles and methods; and

       (d) the expert has reliably applied the principles and methods to the facts of the
       case.




                                                -2-
Id. “Rule 702 reflects an attempt to liberalize the rules governing the admission of expert

testimony,” and “[t]he rule clearly is one of admissibility rather than exclusion.” Lauzon, 270

F.3d at 686 (internal quotation marks and citations omitted).

       Pursuant to Daubert v. Merrell Dow Pharmaceuticals, Inc., the seminal case regarding

expert opinion testimony, “district courts are to perform a ‘gatekeeping’ function and insure that

proffered expert testimony is both relevant and reliable.” Dancy v. Hyster Co., 127 F.3d 649,

652 (8th Cir. 1997) (citations omitted), cert. denied, 523 U.S. 1004 (1998); see also Daubert, 509

U.S. at 592-93. Thus, in order to be admissible under Rule 702, the proposed expert testimony

must meet the following three prerequisites:

               First, evidence based on scientific, technical, or other specialized
               knowledge must be useful to the finder of fact in deciding the ultimate
               issue of fact. This is the basic rule of relevancy. Second, the proposed
               witness must be qualified to assist the finder of fact. Third, the proposed
               evidence must be reliable or trustworthy in an evidentiary sense, so that, if
               the finder of fact accepts it as true, it provides the assistance the finder of
               fact requires.


Lauzon, 270 F.3d at 686 (internal quotation marks and citations omitted).

       Upon consideration of the parties’ briefs, the Court will permit the entirety of both Mr.

Marsh’s and Mr. Zetlmeisl’s testimony.1 Under Eighth Circuit law “[a]s a general rule, the

factual basis of an expert opinion goes to the credibility of the testimony, not the admissibility,

and it is up to the opposing party to examine the factual basis for the opinion in cross-

examination.” Nebraska Plastics, Inc. v. Holland Colors Americas, Inc., 408 F.3d 410, 416 (8th

Cir. 2005) (internal quotation marks and citations omitted). The expert’s opinion thus should be

excluded only when it is “so fundamentally unreliable that it can offer no assistance to the jury.”


1
 As with all witnesses, the parties remain free to object to the witnesses’ testimony at trial; the
Court simply declines to exclude the opinions wholesale.



                                                -3-
Harrington v. Sunbeam Products, Inc., 2009 WL 701994, at *4 (E.D. Mo. Mar. 13, 2009)

(internal quotation marks and citation omitted).

       Here, the Court finds the conclusions set forth in Mr. Marsh’s and Mr. Zetlmeisl’s reports

sufficiently reliable to assist the jury’s determination of a disputed issue and, as noted above,

assertions concerning flaws in their methodology or underlying assumptions “are proper subjects

for [the opposing party’s] own expert testimony and for thorough cross-examination before the

trier of fact.” Harrington, 2009 WL 701994 at *4; see also Lauzon, 270 F.3d at 695 (“It is far

better where, in the mind of the district court, there exists a close case on relevancy of the expert

testimony....to allow the expert opinion....”).

                                          CONCLUSION

       Accordingly,

       IT IS HEREBY ORDERED that Defendant The American Bottling Company’s Motion

to Exclude the Expert Opinions and Testimony of Robert E. “Jay” Marsh (ECF No. 36) is

DENIED.

       IT IS FURTHER ORDERED that Plaintiff’s Motion to Exclude Certain Purported

Expert Opinions of Thomas B. Zetlmeisl (ECF No. 38) is DENIED.



Dated this 5th Day of March, 2019.



                                                   /s/ Jean C. Hamilton
                                                   UNITED STATES DISTRICT JUDGE




                                                  -4-
